Citation Nr: 9903207	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-41 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, in pertinent part, denied entitlement to 
service connection for tinnitus and denied an increased 
(compensable) evaluation for chondromalacia of the left 
patella.  

On appeal, the Board remanded the case, in part, to the RO 
for further developments by decision dated in December 1996.  
The Board also granted entitlement to service connection for 
tinnitus and that issue is no longer before the Board at this 
time.  See Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997), 
rev'g sub. nom., Holland v. Brown, 9 Vet. App. 324, 327 
(1996).  With respect to the issue of increased rating for 
chondromalacia, the requested developments have been 
accomplished and the case is now ready for appellate review.

Finally, the Board notes that the issue on appeal is 
currently limited only to the veteran's service-connected 
left knee disability.  Specifically, at the time he filed the 
claim for an increased rating, it appears that he was 
concerned with a recent surgical procedure he had undergone 
on the left knee.  Further, at a personal hearing, testimony 
was only taken with respect to the left knee disability.  
Moreover, the veteran's service representative has only 
addressed the issue of an increased rating for the left knee.  
Therefore, although the veteran has, more recently, presented 
argument with respect to both knees, and the issue of both 
knees has been the subject of some adjudication review (for 
example, the RO recently issued a supplemental statement of 
the case and rating decision on a bilateral knee disability), 
the Board finds that the issue of an increased rating for 
chondromalacia of the right patella has not been perfected on 
appeal.  If the veteran desires to pursue this issue, he 
and/or his representative should do so with specificity at 
the RO.  Thus, the Board has no jurisdiction over the issue 
of an increased rating for a right knee disability at this 
time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.  He is service 
connected only for chondromalacia of the left knee.

2.  The veteran's left patella chondromalacia is currently 
manifested by subjective complaints of difficulty with motion 
such as kneeling and squatting.  

3.  Current objective findings, as to the total of the 
veteran's left knee pathology, include a right thigh 
measurement of 16-1/2 in. and a left thigh measurement of 17 
in.; both calves measured 14-1/2 in.  He walked without a 
limp and could walk on tiptoes and heels without difficulty.  
X-rays showed degenerative arthritis of the left knee with 
loose bodies and muscle atrophy.

4.  The objective clinical evidence of record revealed that 
the veteran's current left knee symptomatology was not 
related to his service-connected chondromalacia.


CONCLUSION OF LAW

The criteria for a compensable evaluation for chondromalacia 
of the left patella have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs)5014-5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

Finally, the VA General Counsel recently issued a 
precedential opinion (VAOPGCPREC 23-97) holding that a 
claimant who has arthritis and instability of the knee (where 
both are service connected) may be rated separately under DCs 
5010 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  With these considerations in mind, the Board 
will address the merits of the claim at issue.

Historically, service connection was established for 
bilateral chondromalacia of the patella by rating decision 
dated in June 1970.  The veteran contends, in essence, that 
his service-connected chondromalacia of the left patella is 
more severe than currently evaluated.  Specifically, he 
maintains that his left knee has been getting progressively 
worse and that he now suffers from arthritis and that he is 
in constant pain.

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  In that respect, the RO 
determined that the veteran's chondromalacia to be analogous 
to osteomalacia under DC 5014 which is rated as degenerative 
arthritis under DC 5003.  The Board will also consider DCs 
5003 and 5010 for traumatic and degenerative arthritis, and 
DCs 5256, 5257, 5258, 5259, 5260, and 5261 for knee 
ankylosis, knee impairment, dislocation and removal of 
semilunar cartilage, and limitation of motion.

Under DC 5014, osteomalacia is rated as degenerative 
arthritis (DC 5003) on the basis of limitation of motion of 
the affected part.  Similarly, arthritis due to trauma under 
DC 5010 substantiated by X-ray findings is rated as 
degenerative arthritis under 5003.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees. 

Post-service medical records reveal that the veteran 
fractured both knees on January 8, 1983.  The left knee 
fracture incurred a comminuted tibial plateau fracture which 
required open reduction and internal fixation.  In a January 
26, 1983, letter, the veteran's treating physician, L. 
Donovan Perdue, M.D., indicated that the veteran would be 
disabled from work for approximately four months.  By rating 
decision dated in February 1983, the RO denied an increased 
rating on the basis that the fractures of both knees was not 
shown to be due to service-connected chondromalacia.  

A hospital discharge summary report dated in November 1992 
indicates that the veteran underwent a diagnostic 
arthroscopy, partial medial meniscectomy, and removal of 
retained hardware on his left knee.  The hardware appears to 
have been placed following the 1983 post-service injury to 
the knees.  His post-operative course was noted to be benign 
and his wound dressing was changed and he was healing nicely.  
In November 1992, the veteran submitted the current claim 
for, among other things, an increased evaluation of his 
service-connected chondromalacia.  A follow-up outpatient 
treatment record dated in December 1992 reveals that he was 
doing much better and that the wound was well healed.

In a December 1992 VA examination report, the veteran 
reported that he twisted his knees in 1969 and that the pain 
in both knees was worse.  He also indicated that he fractured 
both knees in January 1992 (apparently a typographical error, 
as he fractured his knees in January 1983), which required 
surgical treatment of the left knee.  Since surgery, he had 
constant pain and buckling in his left knee.  Physical 
examination revealed range of motion as follows:  bilateral 
knee extension to 0 degrees (described as normal), and 
bilateral flexion to 114 degrees (with 140 degrees as 
normal).  There was no swelling, deformity, or impairment of 
the knee noted.  The circumference of the right knee was 40-
1/2 cm. and the left knee was 41-1/2 cm.  The examiner noted 
a 14-1/2 cm. scar which was well healed of the anterior left 
knee, a 1-1/2 cm. well healed scar of the medial left knee, a 
1-1/4 cm. scar of the medial left knee, and a 1 cm. well 
healed scar just above the left patella.  The diagnostic 
impression was post traumatic arthritis of both knees.  An X-
ray report of the right knee dated in December 1992 
demonstrates no fractures, dislocations, or other bony 
pathology.  The clinical impression was normal study.  An X-
ray report of the left knee also dated in December 1992 shows 
that no fractures, or dislocations were present.  There were 
arthritic changes present but no other definite abnormality 
was noted.

In outpatient treatment records dated in June 1993, the 
veteran reported that the pain was less severe in his left 
knee since surgery.  The clinical impression was post 
traumatic arthritis of the left knee.  An outpatient 
treatment record dated in April 1994 reveals that he 
complained of joint discomfort, and he stated that Motrin 
dulled the pain.  At a personal hearing held in August 1994, 
the veteran testified that he experienced pain and decreased 
mobility.  He stated that he found it difficult to go up 
steps and that his knee locked.  He further testified that it 
swelled up, that he had arthritis in the left knee, and there 
are times when he could not bend the knee at all.  

In December 1996, the Board remanded this issue for further 
development, including an examination and a medical opinion 
regarding the etiology of the veteran's current knee 
symptomatology.  In a VA orthopedic examination report dated 
in June 1997, the veteran related that he began having pain 
in his knee in 1969 or 1970.  He was told that he had 
bilateral knee problems and was diagnosed with chondromalacia 
of the patella which was found to have pre-existed service.  
He was subsequently medically discharged.  He reported that 
he fell in 1983 from a roof and injured both knees, with the 
left requiring surgical repair.  He underwent a second 
operation in 1992 for the removal of hardware.  Current 
complaints included difficulty kneeling and squatting.  

Physical examination revealed that the right thigh measured 
16-1/2 in. and the left measured 17 in.; both calves measured 
14-1/2 in.  The veteran walked without a limp and could walk 
on tiptoes and heels without difficulty.  X-rays of the right 
knee reportedly demonstrated an old fracture with no 
associated end osteophyte formation of the femur or tibia and 
no loose bodies.  There was no tilt of the patella and no 
evidence of arthritis.  X-rays of the left knee revealed the 
same findings of the patella with no undersurface 
irregularity.  Some early narrowing of the space of both 
sides with peaking of the tibial spines was noted.  There was 
edge osteophyte formation of the tibia and femur and a 
depression of the lateral plateau but no evidence of 
osteophyte formation of the tibia and femur laterally.  
Lateral views showed loose bodies radio-opaque posteriorly.  
The final diagnoses were degenerative arthritis of the left 
knee with loose bodies and muscle atrophy, and traumatic 
arthritis of the medial plateau of the right knee from 
fracture without evidence of loose body.

With respect to the etiology of the veteran's symptoms, the 
examiner opined that the 1983 injury was the primary cause of 
the veteran's knee pain.  He noted that recent X-rays 
revealed no evidence of chondromalacia of the patella, and no 
lateral tilt or any evidence of any secondary changes.  The 
examiner remarked that the diagnosis of chondromalacia would 
be a minor contribution to the veteran's current knee 
problems and that it was least likely that the chondromalacia 
was causing the symptomatology.  The examiner observed that, 
within a reasonable medical probability, the fracture did not 
aggravate the chondromalacia permanently and concluded that 
dysfunctional use of the knees on kneeling, squatting, or 
climbing was due to the arthritic changes secondary to the 
(nonservice-connected) fracture.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a compensable rating for 
chondromalacia of the left patella is warranted.  

Of particular importance in this case is the finding of the 
most recent examiner that the veteran's current 
symptomatology is related to a nonservice-connected fracture 
of the left patella, rather than chondromalacia.  Although 
the veteran has asserted that his left knee arthritis and the 
associated symptomatology (pain, stiffness, difficulty in 
motion) is related to chondromalacia, service connection has 
not been established for that pathology, and as such, that 
pathology is not for consideration when rating the 
chondromalacia.  It is noted that the rating is to be 
assigned as under DC 5003.  The recent examination, however, 
revealed essentially no evidence of chondromalacia.  
Moreover, the limitation of motion noted is not to a 
compensable degree under the applicable DC and the notes 
following.

Further, it is noted that this conclusion is further 
supported by the examiner's opinion that the diagnosis of 
chondromalacia would be a "minor contribution" to the 
veteran's knee problems.  The examiner stated that it was 
"least likely" that chondromalacia was causing the 
veteran's symptomatology.  The examiner also maintained 
"within a reasonable medical probability" that the post-
service fracture did not aggravate the service-connected 
chondromalacia.  Finally, the examiner specifically commented 
that the dysfunctional use of the veteran's knees on 
kneeling, squatting, and climbing was due to the arthritic 
changes secondary to the fractures, which, as noted, are not 
service-connected.  

Because the veteran's current knee complaints have been found 
to be related to a nonservice-connected injury, the Board can 
find no basis under any diagnostic code to grant the veteran 
a compensable evaluation for service-connected 
chondromalacia.  While there is no question that the veteran 
has symptomatology associated with a knee disability, the 
evidence does not support a finding that it is related to his 
service-connected chondromalacia.  Finally, because there is 
no evidence of arthritic changes in the left knee due to 
chondromalacia, the recent VA General Counsel's opinion 
regarding a separate compensable evaluation for arthritis is 
not for application.

The Board has considered the veteran's sworn testimony and 
written statements to the effect that his left patellar 
chondromalacia is worse than currently evaluated.  
Specifically, he recently stressed that he had difficulty 
with standing, walking, sitting, squatting, and kneeling, and 
was in constant pain.  He further offered unsubstantiated 
assertions that doctors have told him that his knee 
symptomatology was related to his service-connected 
disability.  Although his statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record as pertain to service connected 
disorders.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.


ORDER

Entitlement to an increased (compensable) evaluation for 
chondromalacia of the left patella is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 10 -


